Case: 16-60711      Document: 00514028109         Page: 1    Date Filed: 06/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-60711                                FILED
                                  Summary Calendar                           June 9, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RALLEN RYAN MARSHALL, also known as Cat,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:12-CR-77-3


Before KING, DENNIS, and COSTA, Circuit Judges
PER CURIAM: *
       Rallen Ryan Marshall appeals the 48-month above-guidelines sentence
imposed following the revocation of his supervised release. He argues that the
sentence is substantively unreasonable based upon the mitigation arguments
that he raised during the revocation hearing. With respect to his supervised
release violation of traveling outside the district without permission, he
contends that he left the district because he was being threatened by his co-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60711     Document: 00514028109    Page: 2   Date Filed: 06/09/2017


                                 No. 16-60711

defendants and gang members.         With respect to his supervised release
violation of being charged with cruelty to a juvenile, he argues that, while he
committed the offense against his girlfriend’s four-year-old son, he does not
remember committing the offense. He also contends that he took care of his
girlfriend’s children like they were his own children and that he has no history
of violence or child abuse.
      We review Marshall’s substantive reasonableness challenge under the
“plainly unreasonable” standard. See United States v. Miller, 634 F.3d 841,
843 (5th Cir. 2011). Marshall’s mitigation arguments, which were considered
by the district court, essentially amount to a disagreement with the district
court’s balancing of the 18 U.S.C. § 3553(a) sentencing factors, which we will
not reweigh. See Gall v. United States, 552 U.S. 38, 51 (2007); United States
v. Warren, 720 F.3d 321, 332 & n.2 (5th Cir. 2013).        Moreover, we have
“routinely upheld revocation sentences exceeding the recommended range,
even where the sentence is the statutory maximum.” See Warren, 720 F.3d at
332 (internal quotation marks and citation omitted); see also United States v.
Kippers, 685 F.3d 491, 500-01 (5th Cir. 2012). Accordingly, the district court’s
judgment is AFFIRMED.




                                       2